EX‑35.1 (logo) WELLS FARGO Commercial Mortgage Servicing D1050-084, 8th Floor 401 South Tryon St. Charlotte, NC 28202 1-800-326-1334 ANNUAL STATEMENT OF COMPLIANCE Reference is hereby made to that certain Pooling and Servicing Agreement dated as of August 1, 2014, by and among J.P. Morgan Chase Commercial Mortgage Securities Corp., as Depositor, Wells Fargo Bank, National Association, as Master Servicer, LNR Partners, LLC, as Special Servicer, Wells Fargo Bank, National Association, as Certificate Administrator, Wilmington Trust, National Association, as Trustee, and Pentalpha Surveillance LLC, as Senior Trust Advisor with respect to Commercial Mortgage Pass-Through Certificates Series 2014-C22 (the "Agreement").
